UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

JESUS VEGA,

                 Petitioner,

        -v-                                                           No. 16 CV 1190-LTS-DCF

SUPERINTENDENT,

                 Respondent.

-------------------------------------------------------x

                            ORDER ADOPTING REPORT & RECOMMENDATION

                 The Court has reviewed Magistrate Judge Debra Freeman’s June 11, 2019, Report

and Recommendation (the “Report”) (docket entry no. 25) which recommends that pro se

Petitioner Jesus Vega’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 (docket

entry no. 2) be dismissed in its entirety. No objections to the Report have been received.

                 In reviewing a report and recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C.A. § 636(b)(1)(C) (LexisNexis 2017). “In a case such as this one, where no timely

objection has been made, a district court need only satisfy itself that there is no clear error on the

face of the record.” Johnson v. New York University School of Education, No. 00 Civ. 8117,

2003 WL 21433443, at *1 (S.D.N.Y. June 16, 2003) (internal quotation marks omitted).

                 The Court has reviewed carefully Magistrate Judge Freeman’s thorough and well-

reasoned Report and Recommendation and finds no clear error. The Court therefore adopts the

Report in its entirety for the reasons stated therein. Accordingly, Petitioner’s petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2254 is dismissed. The Court also adopts Judge

Freeman’s recommendation that the Court decline to issue a certificate of appealability pursuant


VEGA - ORDER ADOPTING R&R.DOCX                             VERSION JULY 26, 2019                       1
to 28 U.S.C. §2253(c)(1)(A) because Petitioner has not made a substantial showing of the denial

of a constitutional right, a certificate of appealability should not be issued. See 28 U.S.C. §

2253; Middleton v. Attorneys General of States of N.Y. & Pennsylvania, 396 F.3d 207, 209 (2d

Cir. 2005) (per curiam). The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal

from this order would not be taken in good faith. See Coppedge v. United States, 369 U.S. 438,

444 (1962). This Order resolves docket entry no. 2. The Clerk of Court is requested to enter

judgment accordingly.



       SO ORDERED.

Dated: New York, New York
       July 26, 2019

                                                              /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                              United States District Judge




Copies mailed to:

Jesus Vega
12-A-1245
Southport Correction Facility
P.O. Box 2000
Pine City, NY 14871-2000

Jesus Vega
12-A-1245
1156 Rt. 374
Dannemora, NY 12929




VEGA - ORDER ADOPTING R&R.DOCX                    VERSION JULY 26, 2019                           2
